      Case 1:19-cv-03185-RDM Document 107-2 Filed 07/10/20 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


ENZO COSTA, et al.,

             Plaintiffs,

      v.                                         Civil Action No. 19-3185 (RDM)

BARBARA BAZRON, et al.,

             Defendants.



               DEFENDANTS’ STATEMENT OF MATERIAL FACTS
                AS TO WHICH THERE IS NO GENUINE DISPUTE

      Under Local Civil Rule 7(h)(1), defendants the District of Columbia, Barbara

Bazron, and Mark Chastang (collectively, the District) submit this statement of

undisputed material facts in support of their motion to dismiss or, in the alternative,

for summary judgment:

      1.      Before March 2020, Saint Elizabeths Hospital (Saint Elizabeths, or the

Hospital) had approximately 275 patients in care on any given day. Decl. of Dr.

Richard Gontang (Gontang Decl.) [42-2] ¶ 6.

      2.      The Saint Elizabeths patient population was 221 on April 21, 2020, and

277 on February 1, 2020. Supp. Decl. of Elaine Tu (Tu Supp. Decl.) [90-1] ¶ 15. As of

July 9, 2020, the patient population is 194. Supp. Decl. of K. Singh Taneja (Taneja

Supp. Decl.), Ex. A ¶ 9.

      3.      Saint Elizabeths regularly conducts individualized assessments of all

patients, identifying potential for treatment in the least restrictive environment.

Gontang Decl. ¶ 7; Report of Dr. Patrick Canavan (Canavan Report) [78] at 6.
         Case 1:19-cv-03185-RDM Document 107-2 Filed 07/10/20 Page 2 of 8




         4.    By January 29, 2020, Saint Elizabeths had begun providing guidance

to its staff on the prevention and management of COVID-19, including requirements

for the screening of patients suspected of COVID-19 and the use of personal protective

equipment by staff. DBH Admin. Issuance 2020-01, Attach. 1 to Decl. of Elaine Tu

(Tu Decl.) [42-5]; Tr. of Amici Curiae Oral Report (Amici Oral Report Tr.) [90-3] at

22-23.

         5.    In February 2020, Saint Elizabeths Infection Control Coordinator

Elaine Tu began training staff on COVID-19 prevention measures based on then-

current guidance from the Centers for Disease Control and Prevention (CDC) and the

D.C. Department of Health (DOH). Tu Supp. Decl. ¶ 4.

         6.    The District of Columbia recorded its first case of COVID-19 on March

7, 2020. See Press Release, DC Department of Health Confirms First Coronavirus

Case (Mar. 7, 2020), available at https://coronavirus.dc.gov/release/dc-department-

health-confirms-first-coronavirus-case.

         7.    Mayor Muriel Bowser issued a declaration of emergency and

declaration of public health emergency on March 11, 2020, after. Mayor’s Order 2020-

046,            March            11,           2020,           available           at

https://mayor.dc.gov/sites/default/files/dc/sites/mayormb/release_content/attachment

s/MO.DeclarationofPublicHealthEmergency03.11.20.pdf.

         8.    Before having any confirmed cases of COVID-19, the Hospital

implemented requirements for staff screening upon entry and suspended social




                                          2
      Case 1:19-cv-03185-RDM Document 107-2 Filed 07/10/20 Page 3 of 8




visitation. DBH Admin. Issuance 2020-01; Report of Joan Hebden, RN and Dr. Ronald

Waldman (Hebden and Waldman Report) [81] at 5; Tu Decl. ¶ 13.

      9.      Hospital administrators updated the Emergency Plan as of March 1,

2020. See Emergency Management Plan [44-2].

      10.     On March 12, 2020, Saint Elizabeths activated its Emergency

Management Plan (Emergency Plan). March 18, 2020 DBH Letter [92-1] at 1.

      11.     Patients and staff received training on proper hand-hygiene, social

distancing and the use of personal protective equipment. Amici Oral Report Tr. at 11,

39, 43.

      12.     The Hospital did not learn of a confirmed case of COVID-19 until on or

about April 1, 2020. Tu Decl. ¶ 6; Hebden and Waldman Report at 3.

      13.     On March 30, 2020, the Hospital established its first dedicated housing

unit for patients under investigation (PUI)—those suspected of having COVID-19

based on symptoms—with private bedrooms and bathrooms away from all other

patients. Tu Supp. Decl. ¶ 8.

      14.     Patients exhibiting symptoms consistent with COVID-19 who have not

yet tested positive are designated as PUIs and moved to isolated, individual spaces

while they await test results. Supp. Decl. of Richard Gontang (Gontang Supp. Decl.)

[90-4] ¶ 11; Hebden and Waldman Report at 4.

      15.     Since the Hospital’s first confirmed case of COVID-19, patients who

test positive have been “cohorted” into dedicated COVID-positive housing spaces. Id.;




                                         3
      Case 1:19-cv-03185-RDM Document 107-2 Filed 07/10/20 Page 4 of 8




Hebden and Waldman Report at 4; Amici Oral Report Tr. at 8, 42; Decl. of Dr. Joel

Selanikio (Selanikio Decl.) [90-2] ¶ 11.

      16.     Although nursing staff are assigned to one unit for any given shift, the

Hospital’s Chief Nurse has permitted rare cases of cross-unit movement to ensure

adequate staffing in emergencies. Supp. Decl. of Martha Pontes (Pontes Supp. Decl.)

[90-7] ¶ 5; Hebden and Waldman Report at 8.

      17.     When a patient or staff member has tested positive for COVID-19, any

unit to which he or she had exposure has been considered “exposed” and placed under

quarantine for 14 days. Hebden and Waldman Report, App’x A [81-1] at 3.

      18.     Since its first suspected case of COVID-19, Saint Elizabeths has

followed guidance from the CDC and DOH regarding the testing of patients with

symptoms consistent with COVID-19 and has regularly updated its internal policies

accordingly. Tu Decl. ¶ 11; Tu Supp. Decl. ¶ 7; DBH Admin. Issuance 2020-01 (Jan.

20, 2020), Attach. 1 to Tu Decl.; DBH Admin. Issuance 2020-01 (Mar. 4, 2020), Attach.

2 to Tu Decl.; DBH Admin. Issuance 2020-0 (Mar. 30, 2020), Attach. 3 to Tu Decl.

      19.     Early in the pandemic, the Hospital was constrained from conducting

broader testing—for example, of exposed but asymptomatic patients—by the limited

availability of testing kits and the limits of local laboratories to analyze test results.

Selanikio Decl. ¶ 8; Amici Oral Report Tr. at 19; Hebden and Waldman Report, App’x

A at 5.




                                            4
      Case 1:19-cv-03185-RDM Document 107-2 Filed 07/10/20 Page 5 of 8




      20.     As of the middle of April 2020, the Hospital was providing residents

with face masks, hand sanitizer, room cleaning, sanitation services and hand soap.

Decl. of Ashley Guzman [39-9] ¶ 3; Decl. of Wanda Rose [39-10] ¶ 5.

      21.     The Hospital implemented a universal masking policy on April 15,

2020. Hebden and Waldman Report at 5.

      22.     Patients wear masks in common areas, Amici Oral Report Tr. at 40,

and practice social distancing, id. at 43.

      23.     The Hospital maintains a “ready-for-discharge” list tracking patients

in care who “ha[ve] progressed sufficiently such that the treatment team could

identify the level of care and housing needs for the individual when discharged.”

Canavan Report at 7.

      24.     The Hospital regularly updates its ready-for-discharge list and

implements discharge plans for patients when appropriate and possible. Gontang

Supp. Decl. ¶¶ 24, 26-29.

      25.     Plaintiffs are not on the ready-for-discharge list. Id. ¶ 25.

      26.     Discharges have continued throughout the COVID-19 emergency. Id.

¶¶ 22, 27-29; Canavan Report at 9.

      27.     Most components of patient mental health care have continued during

the pandemic without significant interruption. Canavan Report at 13, 16.

      28.     On March 17, 2020, the Hospital closed its “Therapeutic Learning

Center” (TLC) and temporarily suspended most group therapy based on CDC

guidance to minimize in-person gatherings. Canavan Report at 12.




                                             5
       Case 1:19-cv-03185-RDM Document 107-2 Filed 07/10/20 Page 6 of 8




       29.    Some group therapy services and programming continued with

modifications to ensure patient safety. Amici Oral Report Tr. at 61; Supp. Decl. of

Enzo Costa (Costa Supp. Decl.) [87-5] ¶ 13.

       30.    The Hospital developed a plan early to implement telehealth

technology capable of facilitating some group therapy in small groups with adequate

social distancing, although some impediments delayed the plan’s implementation.

Canavan Report at 17.

       31.    Hospital staff began deploying digital technology to facilitate virtual

individualized therapy sessions weeks before the Amended Complaint was filed,

which allowed individual therapy to continue at the same rate. Amici Oral Report Tr.

at 62; Decl. of Vinita Smith [38-9] ¶ 10.

       32.    As of May 13, 2020, all three plaintiffs were receiving individual

therapy once per week. Supp. Decl. of Vinita Smith [87-4] ¶ 6; Costa Supp. Decl. ¶ 11;

Supp. Decl. of William Dunbar [87-6] ¶ 15.

       33.    Before the pandemic, those patients who received individual therapy

did so generally once per week. Canavan Report at 11.

       34.    Individual treatment has continued during the pandemic and has

included “frequent ‘check-ins’” by nursing and clinical staff, individualized

competency restoration and individual therapy. Canavan Report at 13.

       35.    Psychiatry, nursing and social work services have continued

throughout the pandemic. Id.; Supp. Decl. of Dr. Philip Candilis (Candilis Supp. Decl.)

[90-5] ¶ 5.




                                            6
      Case 1:19-cv-03185-RDM Document 107-2 Filed 07/10/20 Page 7 of 8




      36.    Barriers to placing patients in the community include:

            a.    a reluctance by housing providers to take on new residents, Amici
                  Oral Report Tr. at 50;

            b.    a general shortage of appropriate community housing, Canavan
                  Report at 8;

            c.    a lack of available bed space, id.;

            d.    pandemic restrictions on travel and face-to-face interactions,
                  Amici Oral Report Tr. at 50; and

            e.    the hesitation by some landlords to accept Saint Elizabeths
                  patients despite DBH’s best efforts to ensure compliance with
                  applicable laws and regulations, Decl. of Atiya Jackson [90-6] ¶ 5.

      37.    Between March 15, 2020, and May 2, 2020, Saint Elizabeths discharged

57 patients into the community. Canavan Report at 9.

Dated: July 10, 2020.                 Respectfully submitted,

                                      KARL A. RACINE
                                      Attorney General for the District of Columbia

                                      TONI MICHELLE JACKSON
                                      Deputy Attorney General
                                      Public Interest Division

                                      /s/ Fernando Amarillas
                                      FERNANDO AMARILLAS [974858]
                                      Chief, Equity Section

                                      /s/ Micah Bluming
                                      MICAH BLUMING [1618961]
                                      HONEY MORTON [1019878]
                                      GAVIN N. PALMER [1619264]
                                      Assistant Attorneys General
                                      ROBERT A. DEBERARDINIS, JR. [335976]
                                      Senior Assistant Attorney General
                                      441 Fourth Street, N.W., Suite 630 South
                                      Washington, D.C. 20001
                                      (202) 724-7272



                                         7
Case 1:19-cv-03185-RDM Document 107-2 Filed 07/10/20 Page 8 of 8




                             (202) 730-1833 (fax)
                             micah.bluming@dc.gov
                             honey.morton@dc.gov
                             gavin.palmer@dc.gov
                             robert.deberardinis@dc.gov

                             Counsel for Defendants




                               8
